UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

MANHATTAN DIVISION
IN RE CHAPTER 7
JUSTIN M. FINUCANE CASE NO. 19-13281-mkv
DEBTOR

 

NOTICE OF APPEARANCE AND
DEMAND FOR SERVICE OF PAPERS

PLEASE TAKE NOTICE, that the undersigned appears as counsel for Bank of
America, N.A., a creditor and a party in interest, pertaining to property located at 2241
Hillandale Avenue, Spring Hill, FL 34608, and pursuant to Rules 2002 and 9010(b) of the
Federal Rules of Bankruptcy Procedure, demands that all notices given or required to be served
in this case be given or served, as the case may be, to or upon the undersigned at the post office
address and telephone and facsimile number set forth below.

Dated: October 21, 2019

Respectfully Submitted,

|sUicole DiStasto

Nicole DiStasio

Bankruptcy Attorney

Shapiro, DiCaro & Barak, LLC
Attorneys for Bank of America, N.A.
175 Mile Crossing Boulevard
Rochester, New York 14624
Telephone: (585) 247-9000

Fax: (585) 247-7380

TN NAAMANS NWA
SHAPIRO, DICARO & BARAK, LLC
Attorneys for Bank of America, N.A.

175 Mile Crossing Boulevard

Rochester, New York 14624

Telephone: (585) 247-9000, Fax: (585) 247-7380
Nicole DiStasio

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

MANHATTAN DIVISION
IN RE CHAPTER 7
JUSTIN M. FINUCANE CASE NO. 19-13281-mkv
DEBTOR

 

FF TOF SERVI
STATE OF NEW YORK _)
COUNTY OF MONROE ~
I, Sara Luby, being sworn, say, I am not a party to this action; I am over 18 years of age, |
reside in Rochester, New York.

On \O ~ 4 CJ, 2019 I served the within Notice of Appearance upon:

TO: Debtor

Justin M. Finucane
320 East 50th Street
Apartment BSMT
New York, NY 10022

at the addresses designated by the foregoing individuals for that purpose by depositing a true
copy of same enclosed in a postpaid, properly addressed wrapper, in an official depository under
the exclusive care and custody of the United States Postal Service within the State of New York.

And upon the following individuals:

19-084732 - BKOL
Attorney for Debtor
Robert M. Fox

Robert@rfoxlaw.com

Trustee

Yann Geron
Reitler Kailas & Rosenblatt LLC

ygeron@reitlerlaw.com

U.S. Trustee

USTPRegion02.BR.ECF(@usdoj.gov

electronically through CM/ECF with service receipts sent to the designated electronic mailing

addresses.

Date \( )- ay AQIC

m to before
O_ day of

2.

Notary Public

19-084732 - BKO]

Cela 2 of

)

Ay AG Kosheg

Sara Luby

Bankruptcy Assistant

Shapiro, DiCaro & Barak, LLC
Attorneys for Bank of America, N.A.
175 Mile Crossing Boulevard
Rochester, New York 14624
Telephone: (585) 247-9000

Fax: (585) 247-7380
